       Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 1 of 8 PageID #:165




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  National Federation of the Blind, Inc. and Jamal
  Mazrui,
                                        Plaintiffs,
  v.                                                  Case No. 1:19-cv-06249

  United States Office of Personnel Management,
  Michael Rigas 1 in his official capacity as         Hon. Sharon Johnson Coleman
  Acting Director of the United States Office of
  Personnel Management, and Blue Cross and
  Blue Shield Association,

                                        Defendants.

                                    JOINT STATUS REPORT

         Plaintiffs National Federation of the Blind, Inc. and Jamal Mazrui and Defendants

United States Office of Personnel Management (“OPM”), Michael Rigas in his official capacity

as Acting Director of OPM, and Blue Cross and Blue Shield Association (“BCBSA”)

(collectively, the “Parties”), by and through their undersigned attorneys, and pursuant to the

Court’s August 17 order (ECF No. 50), submit this Joint Status Report and state as follows:




         1
           Plaintiffs named OPM’s former Acting Director Margaret Weichert in her official
capacity as a Defendant, see ECF No. 1, but Weichert was succeeded as Director of OPM by
Dale Cabaniss on September 16, 2019. See OPM Welcomes Director Dale Cabaniss as the
Agency’s         12th      Director     (Sept.       16,       2019),       https://www.opm.gov/
news/releases/2019/09/opm-welcomes-director-dale-cabaniss-as-the-agency’s-12th-director/. On
March 17, 2020, Cabaniss resigned as Director of OPM, and Michael Rigas succeeded her as
Acting Director. See Nicole Ogrysko, Cabaniss Resigns As OPM Director, Federal News
Network                (Mar.            17,              2020,              6:50              PM),
https://federalnewsnetwork.com/workforce/2020/03/cabaniss-resigns-as-opm-director/.         Under
Federal Rule of Civil Procedure 25(d), Rigas in his official capacity is “automatically substituted
as a party” for Weichert. Hereinafter, Defendants OPM and its Acting Director shall be referred
to collectively as “OPM.”
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 2 of 8 PageID #:166




1. The Nature of the Case:

      a. Attorneys of record. Attorneys for Plaintiffs are Sharon Krevor-Weisbaum (lead

         counsel), Eve Hill and Monica R. Basche of Brown, Goldstein and Levy, LLP; and

         Barry C. Taylor and Rachel M. Weisberg of Equip for Equality. Attorneys for

         Defendant OPM are Kevin P. Hancock and Carlotta P. Wells, U.S. Department of

         Justice, Civil Division. Attorneys for Defendant BCBSA are Dawn B. Williams and

         Christina Chapin of Faegre Drinker Biddle & Reath LLP.

      b. Nature of claims. Plaintiffs assert that Defendants have failed to ensure that the

         BCBSA and Federal Employee Health Benefit Program websites, as well as

         BCBSA’s mobile application, are accessible to blind individuals in violation of

         Sections 504 and 508 of the Rehabilitation Act (“Rehab Act”), the Affordable Care

         Act (“ACA”), Title III of the Americans with Disabilities Act (“ADA”), and the

         Washington Law Against Discrimination. Defendants deny the allegations in the

         Complaint and deny that they have any liability to Plaintiffs.

      c. Major legal and factual issues. The major legal and factual issues in this case are

         whether Defendants’ BCBSA and Federal Employee Health Benefit Program

         websites and BCBSA’s mobile application are accessible to blind individuals under

         the Rehab Act, the ACA, the ADA, and the Washington Law Against

         Discrimination.

      d. Relief sought. Plaintiffs seek declaratory and injunctive relief and monetary

         damages. Specifically, as to the injunctive relief, Plaintiffs seek an order from the

         Court requiring Defendants to comply with accepted accessibility guidelines with

         respect to the BCBSA and Federal Employee Health Benefit Program websites and



                                              2
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 3 of 8 PageID #:167




            BCBSA’s mobile application. Defendants deny that Plaintiffs are entitled to this

            relief.

      e. General status. This case was stayed on November 26, 2019 so the Parties could

            engage in settlement negotiations; the stay has expired. As discussed below, the

            Parties request an additional 45-day stay of the proceedings to continue settlement

            negotiations. If after 45 days the Parties have not reached a settlement, Plaintiffs

            intend to request that the Court resume litigation while continuing settlement

            discussions. Given this request for an extended stay, the Parties request that the

            Court vacate the status conference currently set for September 2, 2020, and set it for

            a date shortly after the expiration of the Parties’ requested 45-day stay.

2. Pending Motions:

      There are no pending motions.

3. Proposed Discovery Schedule:

      a.        Discovery required. Plaintiffs require discovery on the accessibility to blind

                individuals of Defendants’ BCBSA and Federal Employee Health Benefit

                Program websites and BCBSA’s mobile application. Defendant OPM may seek

                discovery relating to Plaintiffs’ claims that the Federal Employee Health Benefit

                website is not accessible.

      b.        Proposed schedule. For purposes of judicial economy, the Parties will confer on

                a proposed discovery schedule if the stay is lifted at the expiration of the

                additional 45 days.

4. Trial:

      a.        Jury trial. Plaintiffs did not request a jury trial in this case.



                                                    3
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 4 of 8 PageID #:168




       b.      Probable length of trial. The probable length of trial is three days.

5. Status of Settlement Discussions.

       On September 19, 2019, Plaintiffs filed their Complaint. ECF No. 1. Defendants OPM’s

and BCBSA’s responsive pleadings were due by December 2, 2019. On November 25, 2019,

the Parties filed a Joint Motion For Stay Pending Mediation to inform the Court that the Parties

had agreed to mediate this case and to seek a short stay to allow the Parties to focus their time,

efforts, and resources on mediating this case, rather than pursuing litigation. ECF No. 28. On

November 26, 2019, the Court granted the Parties’ Motion and ordered the Parties to: (a) advise

the Court if and when a mediated resolution was reached; and (b) file a Joint Status Report by

January 27, 2020, setting forth the Parties’ position as to whether the case should remain stayed

and, if not, the date by which the Defendants must respond to the Complaint. ECF No. 31. The

Court also set a responsive pleading deadline of February 20, 2020. ECF No. 30.

       The Parties participated in a full-day mediation on January 8, 2020, in Washington, D.C.

On January 27, 2020, the Parties filed a Joint Status Report advising the Court about the status

of their settlement discussions and asking the Court to extend the stay by forty-five (45) days.

ECF No. 32. On January 31, 2020, the Court granted the Parties’ request and extended the stay

on litigation deadlines for an additional forty-five (45) days and scheduled a status hearing for

April 10, 2020. ECF No. 33. Per this Order, the Parties’ stay was set to expire on March 16,

2020. See id. The January 31, 2020 Order obviated the previous February 20, 2020 responsive

pleading deadline and did not set a new responsive pleading deadline. See id.

       As a result of the COVID-19 pandemic, the Northern District of Illinois issued General

Orders that extended the deadlines in civil cases and cancelled in-person hearings. See ECF

Nos. 35, 36, 38, 39. On May 26, 2020, the Northern District of Illinois issued its Fourth



                                                 4
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 5 of 8 PageID #:169




Amended General Order 20-0012              IN RE:      CORONAVIRUS COVID-19 PUBLIC

EMERGENCY, which no longer extended or modified any deadlines set in civil cases. ECF

No. 40. On July 10, 2020, the Northern District of Illinois issued its Fifth Amended General

Order 20-0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY, which no

longer extended or modified any deadlines set in civil cases. ECF No. 44.

       From January 2020 to the present, Plaintiffs and Defendant BCBSA have continued to

discuss the terms of a potential settlement. Despite various delays, the Parties continue to make

progress toward a final resolution. On August 19, 2020, Defendant BCBSA provided Plaintiffs

with information that Plaintiffs had requested, and the Parties are scheduled to discuss this

information and engage in further settlement discussions on August 31, 2020.

       Although Plaintiffs and Defendant OPM have had no substantive settlement discussions

directly, on August 21, 2020, Defendant OPM conveyed a settlement proposal through the

Parties’ mediator. Plaintiffs are in the process of evaluating the proposal and the Parties are

scheduled to engage in settlement discussions on August 31, 2020.

       The Parties recognize that this case has been stayed for an extended period of time.

However, given the recent progress in settlement discussions between the Parties, the Parties

respectfully request that the Court grant a further stay of forty-five (45) days. If this forty-five

day stay ends and the Parties have not reached a settlement, Plaintiffs intend to file a First

Amended Complaint and ask the Court to proceed with this case on a parallel track of active

litigation while the Parties continue their settlement discussions.

6. Consent to Proceed Before the Magistrate:

       At this time, the Parties do not consent to proceeding before the Magistrate.




                                                  5
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 6 of 8 PageID #:170




Dated: August 28, 2020                Respectfully Submitted,

                                      By: /s Rachel M. Weisberg

                                      Barry C. Taylor
                                      barryt@equipforequality.org
                                      Rachel M. Weisberg
                                      rachelw@equipforequality.org
                                      EQUIP FOR EQUALITY
                                      20 North Michigan, Suite 300
                                      Chicago, IL 60602
                                      Telephone: 312-341-0022

                                      Eve L. Hill (Pro Hac Vice)
                                      EHill@browngold.com
                                      Monica R. Basche (Pro Hac Vice)
                                      mbasche@browngold.com
                                      Sharon M. Krevor-Weisbaum (Pro Hac Vice)
                                      skw@browngold.com
                                      BROWN GOLDSTEIN & LEVY, LLP
                                      120 East Baltimore Street Ste. 1700
                                      Baltimore, MD 21202
                                      Telephone: 410-962-1030

                                      Attorneys for Plaintiffs National Federation of the
                                      Blind, Inc. and Jamal Mazrui

                                      By: Carlotta P. Wells (with consent)___

                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General

                                      CARLOTTA P. WELLS
                                      Assistant Branch Director

                                      KEVIN P. HANCOCK
                                      Trial Attorney
                                      U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street NW
                                      Washington, DC 20005
                                      (202) 514-3183 (phone)
                                      (202) 616-8470 (fax)
                                      kevin.p.hancock@usdoj.gov

                                      Attorneys for Defendants United States Office of
                                      Personnel Management and Michael Rigas in his

                                         6
Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 7 of 8 PageID #:171




                                  Official Capacity as Director of the United States
                                  Office of Personnel Management

                                  By:    Christina R. Chapin (with consent)
                                  Christina R. Chapin (ARDC #6329533)
                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  191 North Wacker Drive, Suite 3700
                                  Chicago, Illinois 60606
                                  Telephone: (312) 569-1000
                                  Fax: (312) 569-3000
                                  Christina.Chapin@dbr.com

                                  Attorney for Defendant Blue Cross and Blue
                                  Shield Association




                                     7
    Case: 1:19-cv-06249 Document #: 51 Filed: 08/28/20 Page 8 of 8 PageID #:172




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I caused a copy of the foregoing Status Report

to be filed electronically and that the document was served on all Counsel of Record by the

Court’s CM/ECF system.



                                                           s/ Rachel M. Weisberg___________
                                                           Rachel M. Weisberg




                                                8
